Citation Nr: 1509159	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-02 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the bilateral knees. 

2.  Entitlement to service connection for a cold weather injury of the bilateral upper extremities.

3.  Entitlement to a compensable initial evaluation for a left thigh injury with loss of deep fascia.

4.  Entitlement to a compensable initial evaluation for degenerative disc disease of the thoracic spine.

5.  Entitlement to a compensable initial evaluation for degenerative disc disease of the cervical spine.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran had active military service from March 1990 to August 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issues of entitlement to compensable initial ratings for a left thigh injury, degenerative disc disease of the thoracic spine, and degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative competent evidence of record does not demonstrate that the Veteran has been diagnosed with a chronic knee disability during the pendency of the appeal.  

2.  The most probative competent evidence of record does not demonstrate that the Veteran has been diagnosed with a chronic cold weather injury of the upper extremities during the pendency of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of the bilateral knees are not met.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a cold weather injury of the bilateral upper extremities are not met.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence dated in October 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.
  
As to the duty to assist, the Board finds that VA has secured all available and identified evidence including service treatment records.  During the pendency of the Veteran's appeal, VA has provided him the opportunity to participate in examinations in connection with his claims in December 2010 and January 2011.  The report of the December 2010 VA examination reflects that it was adequate for the purposes of adjudicating the Veteran's claims decided herein.  Specifically, the examination report reflected that an opinion congruent with the other evidence of record was rendered following a physical examination of the Veteran and a review of the record.  All offered opinions were accompanied by a complete rationale.  As such, the Board concludes that the December 2010 VA examination is adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, then the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Here, the Veteran seeks entitlement to service connection for a bilateral knee disability and for a cold weather injury of the bilateral upper extremities.  With respect to his bilateral knees, the Veteran has indicated that he experiences sore knees as a result of crawling on his hands and knees while working in a Boeing B-52 Stratofortress.  With respect to his bilateral upper extremities, the Veteran has indicated that his hands become numb whenever temperatures drop below freezing ever since he was stationed at Minot Air Force Base in North Dakota.  

However, in consideration of the complete record under the laws and regulations as set forth above, the Board concludes that the most probative competent evidence does not demonstrate a disability of the bilateral knees or bilateral upper extremities during the Veteran's active duty or at any time during the appeal period, and thus, service connection is not warranted.  

The record reflects that the Veteran filed his current claims to establish service connection for a disabilities of the bilateral knees and bilateral upper extremities in October 2010, approximately 2 months after his August 2010 separation from service.  Records indicate that the Veteran complained of numbness when kneeling in August 2010.  However, X-ray testing completed in August 2010 revealed normal findings with respect to the bilateral knees, with no significant oseous, articular, or soft tissue abnormalities.  

The Veteran was provided with a VA examination in December 2010.  With respect to his claim for a bilateral knee disability, the Veteran reported stiffness, tenderness, and pain in his bilateral knees since July 2010, although he conceded that he did not receive any treatment for his symptoms.  However, X-rays of the bilateral knees at that time were within normal limits, and the VA examiner concluded that there was no diagnosis because there was no pathology of the bilateral knees with which to render a diagnosis.  With respect to his claim for a cold weather injury of the bilateral upper extremities, the Veteran reported having "cold hands in cool temperatures," and that his only current treatment for the condition was "wearing gloves."  However, upon objective examination, the examiner noted that there was no evidence of discoloration, abnormal skin texture, fungal infection, ulceration, deformity, atrophy, loss of tissue, loss of digits, abnormal temperature, abnormal moisture, missing nails, or abnormal hair growth.  As such, the examiner concluded that there was no diagnosis because there was no pathology with which to render a diagnosis.

In the absence of proof of a diagnosis of a current disability of the bilateral knees or bilateral upper extremities, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A veteran's belief that he or she is entitled to some sort of benefit simply because he had in-service symptoms while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a diagnosed disability.  Id.  

Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, here, the evidence does not demonstrate a chronic disability of the bilateral knees and/or bilateral upper extremities at any point during the claim period.  The Board is also cognizant of the Court's holding in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), in which it held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, in this case, there is no evidence of a diagnosed knee or upper extremity disability of record.  To the contrary, the December 2010 VA examiner explicitly found no disabilities of the knees or upper extremities to be present.

The Veteran is competent to testify to those things that come to him through his senses, such as experiencing cold hands and knee pain, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and his account thereof is competent and credible.  However, experiencing symptomatology, alone, with no underlying pathology, is not a disability for VA purposes.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

As noted above, a prerequisite for entitlement to service connection is a showing of current disability, and the record fails to identify a current disability of the bilateral knees or bilateral upper extremities.  To the extent that the Veteran asserts that he has a current disability of the knees or upper extremities, the Board notes that he lacks the required medical education and training, such as to render competent any opinion or statement identifying this specific disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  There is also insufficient competent or credible evidence of a knee or upper extremity disability at any point during the claim period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Parenthetically, the Board notes that, although the Veteran served on active duty from March 1990 to August 2010, the record does not reflect that the Veteran served in the Southwest Asia Theater of Operations, and thus, he is not a Persian Gulf Veteran.  Accordingly, the provisions of 38 C.F.R. § 3.317, pertaining to undiagnosed illness and signs and symptoms of medically unexplained chronic multisymptom illnesses are not for application.  

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has current disabilities of the bilateral knees and/or bilateral upper extremities, and thus, his service-connection claims cannot succeed.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application and the claims advanced must be denied. 38 U.S.C.A. § 5107(b); see also, generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability of the bilateral knees is denied.

Service connection for a cold weather injury of the bilateral upper extremities is denied.

REMAND

The Veteran also seeks entitlement to compensable initial evaluations for his service-connected left thigh injury with loss of deep fascia, degenerative disc disease of the thoracic spine, and degenerative disc disease of the cervical spine.  

The Veteran was last provided with a VA examination with respect to these disabilities in December 2010, over 4 years ago.  In his January 2013 substantive appeal, the Veteran described symptomatology associated with these disabilities which was more severe than the symptomatology recorded at the time of the December 2010 examination.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's descriptions of symptoms on his January 2013 substantive appeal, on remand, additional VA examinations should be ordered to document the current severity and manifestations of the Veteran's service-connected left thigh injury with loss of deep fascia, degenerative disc disease of the thoracic spine, and degenerative disc disease of the cervical spine.  38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left thigh injury with loss of deep fascia.

The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

All ranges of motion involving the left thigh should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or if there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's left thigh disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left thigh disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also provide an opinion as to whether there is any underlying muscle damage associated with the service-connected left thigh disability.  

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected degenerative disc disease of the thoracic and cervical spines.

The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

All ranges of motion involving the thoracic and cervical spines should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or if there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's thoracic and cervical spine disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's thoracic and cervical spine disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Following the above, and completion of any other development deemed necessary in light of the above, readjudicate the claims on appeal.  If any benefit sought remains denied, then the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


